DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-8, 11-12, 14, 16-20 are rejected under 35 U.S.C. 103 as being unpatentable by Knight (US 20120246506 A1) in view of Tonry et al. (US 20150370681 A1).

Regarding claim 1, Knight teaches an apparatus (Abstract) comprising: 
and to generate measured data of power in response ([0024] Referring now to FIG. 2, shown is a flow diagram of an overall method for performing power profiling in accordance with an embodiment of the present invention. As shown in FIG. 2, method 10, which can be implemented in a performance analyzer, and more particularly in a power profiler of the analyzer, may begin by initializing a device driver of the power profiler (block 20). Next, control passes to block 30 where a collection function, e.g., of this driver, may be registered to be called during a power state transition event.) to a processor being in a low power mode ([0026] In various embodiments, the collection may be performed on a power state transition event corresponding to entry into a low power mode.);
([0036] For example, the output could take the form of a timeline describing the activity during a collection or could also be displayed as a histogram describing how often a state was utilized, etc. As some examples, the output may be a printout or a user-visible display on a display of the platform. Still further, the results stored in the table may also be made available in machine-readable form for use by other analysis and control tools such as a compiler, OS, or other tool.).

In summary, Knight teaches power profiler that is performed during transition to a low power state that has a collection function which collects power state information. This information can then be communicated to an OS where OS developers can use this to make power management decisions. Knight does not teach where power on a power rail is monitored when supplying power to one or more channels during a specific duration. Specifically, Knight does not teach one or more channels to receive power supply lines; an input to receive instructions from a power management controller to start measurement of power on the power supply lines, and a memory to store the measured data.

Tonry et al. teaches a system where power on a power rail is monitored when supplying power to one or more channels during a specific duration. Specifically, Tonry et al. teaches one or more channels to receive power supply lines ([0017] As such, in some embodiments, a predetermined power profile may be generated for all of the IHS subsystem in the IHS 202 by monitoring the power rail 206 during the POST portion of the HIS boot process to determine a power draw through the power rail 206 over time by the IHS 202.); an input to [0023] At block 402, the BIOS 214 may operate to communicate to the power profile diagnostic engine in the embedded controller 204 that a predefined operation is occurring. In some embodiments of block 402, the analog-to-digital converter 204c may operate to monitor the power rail 206 and report the power draw through the power rail 206 to the power profile diagnostic engine.), and a memory to store the measured data ([0013] The illustrated embodiment of the IHS 202 includes an embedded controller 204 having a processing system 204a that is coupled to a memory system 204b.The memory system 204b may include instruction that, when executed by the processing system204a, cause the processing system 204a to provide a power profile diagnostic engine that is configured to perform the functions of the power profile diagnostic engines, embedded controllers, and/or processing systems discussed below.).

Knight and Tonry et al. are considered to be analogous to the claimed invention because they are in the same field of determining a power profile for a device. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Tonry’s power rail monitoring system with Knight’s invention to improve Knight’s system by having the power profile measured during a predefined operation specifically within a time interval at any time which may include a low power state (Tonry, [0020]).

Regarding claim 2, Knight in view of Tonry et al. teaches the apparatus of claim 1.
Tonry et al. further teaches comprises an analog-to-digital converter (ADC) to convert voltage and/or current on the power supply lines to a digital representation, wherein the [0023] The analog-to-digital converter 204c may operate to monitor the power rail 206 and report the power draw through the power rail 206 to the power profile diagnostic engine.).
Knight and Tonry et al. are considered to be analogous to the claimed invention because they are in the same field of determining a power profile for a device. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Tonry’s power rail monitoring system including the analog to digital converter with Knight’s invention to improve Knight’s system by having the power profile measured during a predefined operation specifically within a time interval at any time which may include a low power state (Tonry, [0020]).

Regarding claim 3, Knight in view of Tonry et al. teaches the apparatus of claim 1. Knight further teaches wherein the operating system is to initiate the low power mode to the power management controller ([0026] In various embodiments, the collection may be performed on a power state transition event corresponding to entry into a low power mode.).

Regarding claim 4, Knight in view of Tonry et al. teaches the apparatus of claim 3. Knight further teaches wherein the power management controller is to cause start of measurement of power in response to the initiation of the low power mode by the operating system ([0024] Referring now to FIG. 2, shown is a flow diagram of an overall method for performing power profiling in accordance with an embodiment of the present invention. As shown in FIG. 2, method 10, which can be implemented in a performance analyzer, and more particularly in a power profiler of the analyzer, may begin by initializing a device driver of the power profiler (block 20). Next, control passes to block 30 where a collection function, e.g., of this driver, may be registered to be called during a power state transition event.).

Regarding claim 7, Knight in view of Tonry et al. teaches the apparatus of claim 1. Tonry et al. further teaches wherein the one or more channels are coupled to one or more voltage regulators ([0023] In other embodiments of block 402, the analog-to-digital converter 204c (or other power consumption monitoring device) may operate to monitor the one or more power regulators (e.g., the regulators 208a, 210a, and/or 212a) that regulate power to the IHS subsystems and report the power draw through those one or more power regulators to the power profile diagnostic engine.).
Knight and Tonry et al. are considered to be analogous to the claimed invention because they are in the same field of determining a power profile for a device. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Tonry’s power rail monitoring system including the power regulators with Knight’s invention to improve Knight’s system by having the power profile measured during a predefined operation specifically within a time interval at any time which may include a low power state (Tonry, [0020]).


FIG. 2 embedded controller 204 and IHS 202).
Knight and Tonry et al. are considered to be analogous to the claimed invention because they are in the same field of determining a power profile for a device. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Tonry’s IHS containing the controller with Knight’s invention to improve Knight’s system by having the power profile measured for many channels during a predefined operation specifically within a time interval at any time which may include a low power state (Tonry, [0020]).

Regarding claim 11, Knight in view of Tonry et al. teaches the apparatus of claim 1. Knight further teaches wherein the low power mode is an S0iX state ([0011] Processor power state transition events track when a processor changes its current power state. Such power state transition events include active-to-sleep and sleep-to-active transitions. Note herein, the terms "sleep state" and "low power state" may be used interchangeably that as used to refer to a power state of a device that is less than a normal operating state.).


Regarding claim 12, Knight teaches an apparatus (Abstract) comprising:
cause the apparatus to enter a low power mode ([0026] In various embodiments, the collection may be performed on a power state transition event corresponding to entry into a low power mode.).

Tonry et al. teaches a system where power on a power rail is monitored when supplying power to one or more channels during a specific duration. Specifically, Tonry et al. teaches  
 a plurality of processor cores ([0017] As such, in some embodiments, a predetermined power profile may be generated for all of the IHS subsystem in the IHS 202 by monitoring the power rail 206 during the POST portion of the HIS boot process to determine a power draw through the power rail 206 over time by the IHS 202.);
 a power management controller (PMC) coupled to the plurality of processor cores and to manage power for the plurality of processor cores and/or to ([0023] At block 402, the BIOS 214 may operate to communicate to the power profile diagnostic engine in the embedded controller 204 that a predefined operation is occurring. In some embodiments of block 402, the analog-to-digital converter 204c may operate to monitor the power rail 206 and report the power draw through the power rail 206 to the power profile diagnostic engine.);
[0020] However, as noted below, predefined operations that are used to determine power consumption profiles may be performed during other portions of the IHS boot process, during runtime of the IHS, during shutdown of the IHS, and/or at any other time while remaining within the scope of the present disclosure. The method 400 begins at block 402 where a power consumption profile for one or more IHS subsystems is determined during a predefined operation.).
Knight and Tonry et al. are considered to be analogous to the claimed invention because they are in the same field of determining a power profile for a device. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Tonry’s power rail monitoring system with Knight’s invention to improve Knight’s system by having the power profile measured during a predefined operation specifically within a time interval at any time which may include a low power state (Tonry, [0020]).

Regarding claim 14, Knight in view of Tonry et al. teaches the apparatus of claim 12. Knight further teaches wherein the power accumulator is to provide the measured power to an operating system ([0036] For example, the output could take the form of a timeline describing the activity during a collection or could also be displayed as a histogram describing how often a state was utilized, etc. As some examples, the output may be a printout or a user-visible display on a display of the platform. Still further, the results stored in the table may also be made available in machine-readable form for use by other analysis and control tools such as a compiler, OS, or other tool.).
[0011] Processor power state transition events track when a processor changes its current power state. Such power state transition events include active-to-sleep and sleep-to-active transitions. Note herein, the terms "sleep state" and "low power state" may be used interchangeably that as used to refer to a power state of a device that is less than a normal operating state.).


Regarding claim 17, Knight teaches a system (Abstract) comprising:
to enter a low power mode ([0026] In various embodiments, the collection may be performed on a power state transition event corresponding to entry into a low power mode.); and
an input-output (IO) interface to communicate with an operating system, wherein
the operating system is to access the measured data ([0036] For example, the output could take the form of a timeline describing the activity during a collection or could also be displayed as a histogram describing how often a state was utilized, etc. As some examples, the output may be a printout or a user-visible display on a display of the platform. Still further, the results stored in the table may also be made available in machine-readable form for use by other analysis and control tools such as a compiler, OS, or other tool.).
In summary, Knight teaches power profiler that is performed during transition to a low power state that has a collection function which collects power state information. This information can then be communicated to an OS where OS developers can use this to make power management decisions. Knight does not teach where power on a power rail is monitored 
Tonry et al. teaches a system where power on a power rail is monitored when supplying power to one or more channels during a specific duration. Specifically, Tonry et al. teaches
 a power accumulator ([0023] The analog-to-digital converter 204c may operate to monitor the power rail 206 and report the power draw through the power rail 206 to the power profile diagnostic engine.); 
 a system-on-chip coupled to the power accumulator, wherein the system-on-chip comprises: a plurality of processor cores ([0017] As such, in some embodiments, a predetermined power profile may be generated for all of the IHS subsystem in the IHS 202 by monitoring the power rail 206 during the POST portion of the HIS boot process to determine a power draw through the power rail 206 over time by the IHS 202.); 
 a power management controller (PMC) coupled to the plurality of processor cores and to manage power for the plurality of processor cores and/or to cause the system-on-chip ([0023] At block 402, the BIOS 214 may operate to communicate to the power profile diagnostic engine in the embedded controller 204 that a predefined operation is occurring. In some embodiments of block 402, the analog-to-digital converter 204c may operate to monitor the power rail 206 and report the power draw through the power rail 206 to the power profile diagnostic engine.); 
 an output to communicate with the power accumulator, wherein the PMC is to cause the power accumulator to measure power drawn by the system-on-chip when the system-on-chip enters the low power mode ([0023] The analog-to-digital converter 204c may operate to monitor the power rail 206 and report the power draw through the power rail 206 to the power profile diagnostic engine.), 
 wherein the power accumulator to store the measured power as measured data ([0013] The illustrated embodiment of the IHS 202 includes an embedded controller 204 having a processing system 204a that is coupled to a memory system 204b.The memory system 204b may include instruction that, when executed by the processing system204a, cause the processing system 204a to provide a power profile diagnostic engine that is configured to perform the functions of the power profile diagnostic engines, embedded controllers, and/or processing systems discussed below.).
Knight and Tonry et al. are considered to be analogous to the claimed invention because they are in the same field of determining a power profile for a device. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Tonry’s power rail monitoring system with Knight’s invention to improve Knight’s system by having the power profile measured during a predefined operation specifically within a time interval at any time which may include a low power state (Tonry, [0020]).

Regarding claim 18, Knight in view of Tonry et al. teaches the system of claim 17.
[0023] The analog-to-digital converter 204c may operate to monitor the power rail 206 and report the power draw through the power rail 206 to the power profile diagnostic engine.).
Knight and Tonry et al. are considered to be analogous to the claimed invention because they are in the same field of determining a power profile for a device. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Tonry’s power rail monitoring system including the analog to digital converter with Knight’s invention to improve Knight’s system by having the power profile measured during a predefined operation specifically within a time interval at any time which may include a low power state (Tonry, [0020]).

Regarding claim 19, Knight in view of Tonry et al. teaches the system of claim 17. Knight further teaches the operating system is to initiate the low power mode to the PMC ([0026] In various embodiments, the collection may be performed on a power state transition event corresponding to entry into a low power mode.).

Regarding claim 20, Knight in view of Tonry teaches the system of claim 19. Knight further teaches wherein the PMC is to cause start of measurement of power in response to the initiation of the low power mode by the operating system ([0024] Referring now to FIG. 2, shown is a flow diagram of an overall method for performing power profiling in accordance with an embodiment of the present invention. As shown in FIG. 2, method 10, which can be implemented in a performance analyzer, and more particularly in a power profiler of the analyzer, may begin by initializing a device driver of the power profiler (block 20). Next, control passes to block 30 where a collection function, e.g., of this driver, may be registered to be called during a power state transition event.).

Claims 5, 9, 13 are rejected under 35 U.S.C. 103 as being unpatentable by Knight (US 20120246506 A1) in view of Tonry et al. (US 20150370681 A1) and in further view of Ogura (US 20140298042 A1).
Regarding claim 5, Knight in view of Tonry et al. teaches the apparatus of claim 
In summary, Knight in view of Tonry et al. teaches a method of power profiling an IHS containing many subsystems by monitoring the power from a power rail connected to the channels during a state of low power. Knight and Tonry et al. do not teach where there are start and stop instructions for measuring the power delivered by the power rail. Specifically, Knight and Tonry et al. do not teach wherein the power management controller is to cause stop of measurement of power in response to a wake event.
Ogura et al. teaches a power consumption measurer that starts or stops measuring power consumption based on a command received by a controller. Specifically, Ogura et al. teaches wherein the power management controller is to cause stop of measurement of power in response to a wake event ([0051] Further, the power consumption measurer 12 starts or stops measuring the power consumption depending on the control command received by the communication controller 11.).
Ogura, [0051]).

	Regarding claim 9, Knight in view of Tonry et al. teaches the apparatus of claim 1.
In summary, Knight in view of Tonry et al. teaches a method of power profiling an IHS containing many subsystems using a by monitoring the power from a power rail connected to the channels during a state of low power. Knight and Tonry et al. do not teach where there are start and stop instructions for measuring the power delivered by the power rail. Specifically, Knight and Tonry et al. do not teach wherein the instructions include instructions to start power measurement and instructions to stop power measurement.

Ogura et al. teaches a power consumption measurer that starts or stops measuring power consumption based on a command received by a controller. Specifically, Ogura et al. teaches wherein the instructions include instructions to start power measurement and instructions to stop power measurement ([0051] Further, the power consumption measurer 12 starts or stops measuring the power consumption depending on the control command received by the communication controller 11.).
Knight, Tonry et al., and Ogura et al. are considered to be analogous to the claimed invention because they are in the same field of measuring power. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to Ogura, [0051]).

Regarding claim 13, Knight in view of Tonry et al. teaches the apparatus of claim 12. 
In summary, Knight in view of Tonry et al. teaches a method of power profiling an IHS containing many subsystems by monitoring the power from a power rail connected to the channels during a state of low power. Knight and Tonry et al. do not teach where there are start and stop instructions for measuring the power delivered by the power rail. Specifically, Knight and Tonry et al. do not teach wherein the PMC is to cause the power accumulator to stop measurement of power drawn by the apparatus when the apparatus exits the low power mode.
Ogura et al. teaches a power consumption measurer that starts or stops measuring power consumption based on a command received by a controller. Specifically, Ogura et al. teaches wherein the PMC is to cause the power accumulator to stop measurement of power drawn by the apparatus when the apparatus exits the low power mode ([0051] Further, the power consumption measurer 12 starts or stops measuring the power consumption depending on the control command received by the communication controller 11.).
Knight, Tonry et al., and Ogura et al. are considered to be analogous to the claimed invention because they are in the same field of measuring power. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Ogura’s controller into Knight’s system so that it can start/stop power profiling based on a command signal based on a command signal (Ogura, [0051]).

Claims 6, 15 are rejected under 35 U.S.C. 103 as being unpatentable by Knight (US 20120246506 A1) in view of Tonry et al. (US 20150370681 A1) and in further view of Song (US 20050114905 A1).
Regarding claim 6, Knight in view of Tonry et al. teaches the apparatus of claim 1.
In summary, Knight and Tonry et al. teaches a method of power profiling an IHS containing many subsystems by monitoring the power from a power rail connected to the channels during a state of low power. However, Knight and Tonry et al. does not teach where the measured data is processed using an API. Specifically, Knight and Tonry et al. does not teach wherein the operating system includes an API for an application to process the measured data.
Song teaches a digital broadcast signal that is processed by a set of functions using an API in a digital broadcast system. Specifically, Song et al. teaches wherein the operating system includes an API for an application to process the measured data ([0029] The middleware may be developed by use of the broadcast signal processing Application Program Interface (API), and the broadcast signal processing API may include a set of functions that define operations and control the defined operations to process the digital broadcast signal in the digital broadcast signal indicator.).
Knight and Tonry et al. and Song are considered to be analogous to the claimed invention because they are in the same field of processing signals. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Song’s API with Knight’s invention to improve Knight’s system by allowing undesired signal characteristics in the measured data to be removed (Song, [0026]).

Regarding claim 15, Younger teaches the apparatus of claim 14.

Song teaches a digital broadcast signal that is processed by a set of functions using an API in a digital broadcast system. Specifically, Song et al. teaches wherein the operating system includes an API for an application to process the measured power. ([0029] The middleware may be developed by use of the broadcast signal processing Application Program Interface (API), and the broadcast signal processing API may include a set of functions that define operations and control the defined operations to process the digital broadcast signal in the digital broadcast signal indicator.).
Knight and Tonry et al. and Song are considered to be analogous to the claimed invention because they are in the same field of processing signals. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Song’s API with Knight’s invention to improve Knight’s system by allowing undesired signal characteristics in the measured data to be removed (Song, [0026]).


Claims 10 are rejected under 35 U.S.C. 103 as being unpatentable by Knight (US 20120246506 A1) in view of Tonry et al. (US 20150370681 A1) in further view of Younger (US 20140281625 A1).
Regarding claim 10, Knight in view of Tonry et al. teaches the apparatus of claim 1. 


Younger teaches a GPIO input to manage a system when it enters a low power mode. Specifically, Younger teaches wherein the input is a general purpose I/O (GPIO) interface ([0020] Other limitations that can be associated with current generation LPM designs include the requirement for multiple power-management interfaces (e.g. serial interface (SIF) signals, multiple general purpose input/output (GPIO) signals, etc.) to control power for the system).
Knight, Tonry et al., and Younger are considered to be analogous to the claimed invention because they are in the same field of measuring power. It would have been prima facie obviousness to one of ordinary skill in the art before the filing date of the invention to incorporate Younger’s GPIO into Knight’s system so that it can improve it by creating an interface for managing the power for the system (Younger, [0020]).

	




Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Singh (US 20130257168 A1) teaches a power transfer system that monitors the input power over time during a sleep mode.
Bryson (US 6144187 A) teaches a battery charge circuit that does not assume a DC input voltage but rather measures the total input power.
Chau et al. (US 20150362974 A1) teaches a method of operating a device in several low power modes and adjusting the input power being drawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN LAM whose telephone number is (571)-272-1474. The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas C. Lee can be reached on (571)-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 
272-1000.
/B.L./
Examiner, Art Unit 2115


/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115